DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application, Amendments and/or Claims
	Claims 1-11 are under consideration in the instant application.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 15 December 2020 and 29 March 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
1.	Claim 1 is objected to because of the following informalities:  
1a.	In claim 1, each of the six recitations of “SEQ ID NO.” should be amended to recite “SEQ ID NO:”.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

2.	Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,322,174 (cited on the IDS of 15 December 2020) in view of Sambrook et al. (Molecular Cloning A Laboratory Manual, 2nd edition, Cold Spring Harbor, N.Y., 1989, pages 2.43-2.84), Jaye et al. (Nucl Acids Res 11(8): 2325-2355, 1983), Kloti, A. (U.S. Patent 6,399,857), Lewin, B. (Genes IV, Oxford: Oxford University Press, 1990; pages 118-120), and Arch et al. (US 2015/0132311; cited on the IDS of 15 December 2020).  
Claim 1 of the instant application, for example, is directed to a nucleic acid encoding an antibody, or antigen binding fragment that specifically binds to tumor necrosis factor-like ligand 1A (TL1A) polypeptide, wherein said antibody or antigen-binding fragment comprises:
(a) a HCDR1, a HCDR2, and a HCDR3, wherein (i) the HCDR1 comprises a first amino acid sequence of DTYMH of SEQ ID NO. 6; (ii) the HCDR2 comprises a second amino acid sequence of PASGH of SEQ ID NO. 7; and (iii) the HCDR3 comprises a third amino acid sequence of SGGLPD of SEQ ID NO. 8; and 
(b) a LCDR1, a LCDR2, and a LCDR3, wherein (i) the LCDR1 comprises a fourth amino acid sequence of ASSSVSYMY of SEQ ID NO. 14; (ii) the LCDR2 comprises a fifth amino acid sequence of ATSNLAS of SEQ ID NO. 15; and (iii) the LCDR3 comprises a sixth amino acid sequence of GNPRT of SEQ ID NO. 16.
Claims 7-9 of the instant application recite a vector comprising the nucleic acid sequence. Claims 10 and 11 recite host cells.
Meanwhile, claim 1 of the ‘174 patent recites an antibody or antigen binding fragment thereof that binds to tumor necrosis factor-like protein 1A (TL1A) polypeptide, wherein said antibody or antigen-binding fragment comprises:
(a) a HCDR1, a HCDR2, and a HCDR3, wherein (i) the HCDR1 comprises a first amino acid sequence of DTYMH of SEQ ID NO: 6; (ii) the HCDR2 comprises a second amino acid sequence of PASGH of SEQ ID NO: 7; and (iii) the HCDR3 comprises a third amino acid sequence of SGGLPD of SEQ ID NO: 8; and 
(b) a LCDR1, a LCDR2, and a LCDR3, wherein (i) the LCDR1 comprises a fourth amino acid sequence of ASSSVSYMY of SEQ ID NO: 14; (ii) the LCDR2 comprises a fifth amino acid sequence of ATSNLAS of SEQ ID NO: 15; and (iii) the LCDR3 comprises a sixth amino acid sequence of GNPRT of SEQ ID NO: 16.

Claim 2 of the instant application and claim 2 of the ‘174 patent recite that the antibody or antigen-binding fragment is a chimeric antibody, a CDR-grafted antibody, a humanized antibody, a Fab, a Fab’, a F(ab’)2, a Fv, a disulfide linked Fv, a scFv, a single domain antibody, a diabody, a multispecific antibody, a dual specific antibody, anti-idiotypic antibody, a bispecific antibody, or a combination thereof.  Claim 3 of the instant application and claim 3 of the ‘174 patent recite that the antibody or antigen-binding fragment is a humanized antibody. Claim 4 of the instant application and claim 5 of the ‘174 patent recite that the antibody or antigen-binding fragment is an immunoglobulin G. Claims 5 and 6 of the instant application and claims 6 and 7 of the ‘174 patent recite that the IgG comprises an IgG1 and an IgG2, respectively.
	It is noted that the heavy chain and light chain HCDR and LCDR sequences recited in the claims of the ‘174 patent are 100% identical to the heavy chain and light chain HCDR and LCDR sequences recited in the claims of the instant application.
Although claim 1 of the ‘174 patent is directed to an anti-TL1A antibody comprising HCDR and LCDR amino acid sequences (and the instant claims are directed to nucleic acids encoding such), the nucleic acid sequences that encode the patented antibody amino acid sequences can be determined and isolated by conventional methodologies known to one of skill in the art in view of the methods taught by Sambrook et al. (Molecular Cloning A Laboratory Manual, 2nd edition, Cold Spring Harbor, N.Y., 1989, pages 2.43-2.84) and Jaye et al. (Nucl Acids Res 11(8): 2325-2355, 1983).  One skilled in the art can also use commercially available computer software to translate the polypeptide sequences of the '174 patent to nucleic acid sequences (see for example, U.S. Patent 6,399,857; column 6, lines 50-57).  There are sets of three nucleotides that make up a codon, many amino acids are specified by more than one codon (degeneracy of the code), and 61 of the 64 possible combinations of three bases are used to code for specific amino acids (the other three code for stop signals) (see Lewin, B. Genes IV, Oxford: Oxford University Press, 1990; pages 118-120, Figure 7.7).  
Additionally, Arch et al. teach that TL1A antibodies or antigen-binding fragments thereof can be produced by any suitable method known in the art, such as direct protein synthesis or constructing DNA sequences that encode the polypeptide sequences and then expressing those sequences in a suitable transformed host via a vector (page 57, [0823-0824]) through page 58 [0825-0831]).  Arch et al. disclose suitable vectors include expression and recombinant vectors (page 58, [0827-0828]).
Thus, it would have been obvious to the person of ordinary skill in the art at the time the invention was made to modify the anti-TL1A antibodies of the ‘174 patent claims by isolating the nucleic acids encoding such and expressing/producing the antibodies using recombinant expression vectors and host cells, as taught by Sambrook, Jaye et al., Kloti et al., Lewin, and Arch et al. The person of ordinary skill in the art would have been motivated to make that modification because the antibodies of the ‘174 patent are neutralizing anti-TL1A antibodies and TL1A is a pro-inflammatory cytokine involved in the pathogenesis of autoimmune diseases, such as inflammatory bowel disease (IBD) (see ‘174 patent, column 1, lines 34-67; column 4, lines 61-67; column 9, lines 46-67; column 37, Example 3). The person of ordinary skill in the art reasonably would have expected success because the generation and isolation of nucleic acids via reverse genetics, as taught by Sambrook and Jaye et al., was already being performed at the time the invention was made.  There are a limited number of methods to do such and thus, the person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to anticipated success, it is likely not the product of innovation but of ordinary skill and common sense (see KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)).  
Applicant is also reminded that the U.S. Court of Appeals for the Federal Circuit has concluded that the protection of 35 U.S.C. 121 does not extend to all types of continuing applications, stating that "the protection afforded by section 121 to applications (or patents issued therefrom) filed as a result of a restriction requirement is limited to divisional applications." Pfizer, Inc. v. Teva Pharmaceuticals USA, Inc., 518 F.3d 1353, 1362, 86 USPQ2d 1001, 1007-1008 (Fed. Cir. 2008). (see also MPEP § 804.01). The instant application is a continuation of U.S. Patent application 16,384,521, which is a continuation of U.S. Patent application 15/792,266 (now U.S. Patent 10,322,174).  The instant application is not a divisional application, and thus, prohibition against nonstatutory double patenting under 35 U.S.C. 121 does not apply.


3.	Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,440,954 (common inventors and Applicant), Mix et al. (J Neurol 253 (Suppl 5): V/9-V/17, 2006), and Colcher et al. (Q J Nucl Med 43(2): 132-139, 1999. 
Claim 1 of the instant application, for example, is directed to a nucleic acid encoding an antibody, or antigen binding fragment that specifically binds to tumor necrosis factor-like ligand 1A (TL1A) polypeptide, wherein said antibody or antigen-binding fragment comprises:
(a) a HCDR1, a HCDR2, and a HCDR3, wherein (i) the HCDR1 comprises a first amino acid sequence of DTYMH of SEQ ID NO. 6; (ii) the HCDR2 comprises a second amino acid sequence of PASGH of SEQ ID NO. 7; and (iii) the HCDR3 comprises a third amino acid sequence of SGGLPD of SEQ ID NO. 8; and 
(b) a LCDR1, a LCDR2, and a LCDR3, wherein (i) the LCDR1 comprises a fourth amino acid sequence of ASSSVSYMY of SEQ ID NO. 14; (ii) the LCDR2 comprises a fifth amino acid sequence of ATSNLAS of SEQ ID NO. 15; and (iii) the LCDR3 comprises a sixth amino acid sequence of GNPRT of SEQ ID NO. 16.
Meanwhile, claim 1 of the ‘954 patent, for example, recites a nucleic acid encoding an antibody or antigen binding fragment thereof that binds to tumor necrosis factor-like protein 1A (TL1A), wherein the nucleic acid comprises:
a nucleic acid sequence encoding a heavy chain variable region comprising (a) a nucleic acid encoding a HCDR1 comprising the amino acid sequence set forth by SEQ ID NO: 553; (b) a nucleic acid encoding a HCDR2 comprising an amino acid sequence set forth by any one of SEQ ID NOs: 554 to 564 or 574 to 577; and (c) a nucleic acid encoding a HCDR3 comprising an amino acid sequence set forth by any one of SEQ ID NOs: 565 to 568 or 579 to 581; and 
a nucleic acid encoding a light chain variable region comprising: (a) a nucleic acid encoding a LCDR1 comprising an amino acid sequence set forth by any one of SEQ ID NOs: 569 or 570; (b) a nucleic acid encoding a LCDR2 comprising the amino acid sequence set forth by SEQ ID NO: 488; and (c) a nucleic acid encoding a LCDR3 comprising the amino acid sequence set forth by SEQ ID NO: 572.
It is noted that the encoded heavy chain and light chain HCDR and LCDR sequences recited in the claims of the ‘954 patent comprise the encoded heavy chain and light chain HCDR and LCDR sequences recited in the claims of the instant application. For example, the amino acid sequence of SEQ ID NO: 553 from the ‘954 patent is GFDIQDTYMH (with the underlined sequence being the CDR amino acid sequence of SEQ ID NO: 6 from the instant claims).  The following amino acid sequences are recited in the claims of the ‘954 patent and the underlined and bolded sequences are the CDR sequences from the instant claims:
HCDR2
RIDPASGHTKYDPKFQV (SEQ ID NO: 554)	

RIEPASGHIKYDPKFQG	(SEQ ID NO: 555)

RIEPASGHIKYSPKFQG	(SEQ ID NO: 556)

RIEPASGHVKYSPKFQV	(SEQ ID NO: 557)

RIEPASGHVKYDPKFQT	(SEQ ID NO: 558)

RIDPASGHIKYDPKFQK	(SEQ ID NO: 559)

RIDPASGHVKIDPKFQV 	(SEQ ID NO: 560)

RIDPASGHLKYDPKFQV	(SEQ ID NO: 561)

RIDPASGHLKYDPKFQR	(SEQ ID NO: 562)

RIDPASGHLKYDPKFQN	(SEQ ID NO: 563)

RIEPASGHLKYDPKFQE	(SEQ ID NO: 564)

RIDPASGHLKYDPKFQG	(SEQ ID NO: 574)

RIDPASGHTKYDPKFQG	(SEQ ID NO: 575)

RIDPASGHSKYDPKFQV	(SEQ ID NO: 576)

RIDPASGHYKYDPKFQV	(SEQ ID NO: 577)

HCDR3
ARSGGLPDV	(SEQ ID NO: 565)	

ARSGGLPDW	(SEQ ID NO: 566)	

ARSGGLPDM	(SEQ ID NO: 567)	

ARSGGLPDK	(SEQ ID NO: 568)	
ARSGGLPDM	(SEQ ID NO: 579)	

ARSGGLPDF	(SEQ ID NO: 580)	

ARSGGLPDL	(SEQ ID NO: 581)	


LCDR1

RASSSVSYMY	(SEQ ID NO: 569)	

GASSSVSYMY	(SEQ ID NO: 570)	


LCDR2

ATSNLAS	(SEQ ID NO: 488)


LCDR3

QQWEGNPRT	(SEQ ID NO: 572)

Furthermore, claims 7-9 of the instant application and claims 8-10 and 14-16 of the ‘954 patent recite vectors comprising the nucleic acid encoding the anti-TL1A antibody. Instant claims 10-11 and claims 11 and 17 of the ‘954 patent recite a host cell comprising the nucleic acid and vector. 
The claims of the ‘954 patent do not recite that the encoded antibody or antigen binding portion thereof is a humanized antibody or that it is an immunoglobulin G, such as IgG1 and IgG2.
Mix et al. review how to produce monoclonal antibodies (page V/11, column 2 through page V/13 column 1). Mix et al. teach that the basic structure of immunoglobulins comprises four polypeptide chains (two L and two H chain) (page V/10, column 2, 1st full paragraph; page V/11, Table 1). Mix et al. state that in humans, the L chains contain one variable and one constant region (domain), whereas the H chains are composed of three (IgG, IgA, IgD) or four (IgM and IgE) constant regions (page V/10, column 2, 1st full paragraph). Mix et al. teach that IgG comprises four subclasses: IgG1, IgG2, IgG3, and IgG4 (page V/10, column 2, 2nd full paragraph). Mix et al. teach that the various IgG isotypes have differing functions (see page V/11; Table 1). For example, Mix et al. discloses that the IgG1 and IgG2 isotypes have a high serum concentration and a long serum half-life (21 days) while IgG4 is not involved in sensitization for killing by NK cells or sensitization of mast cells and basophils (page V/11, Table 1).
Colcher et al. disclose that antibody molecules can be engineered to modify functional domains such as antigen-binding sites and/or effector functions. Colcher et al. teach that researchers have used genetic engineering to create chimeric antibodies by joining the variable regions of mouse antibody to the constant regions of human immunoglobulin (page 133, col 1, 3rd full paragraph). Colcher et al. also teach that human IgG1 or IgG3 constant regions would be the regions of choice for chimeric antibodies intended for use in antigen-dependent cytotoxicity and complement-dependent cytotoxicity (page 133, col 2, first full paragraph). Colcher et al. disclose that if the antibody is required for specific binding, IgG2 or IgG4 constant regions would be appropriate (page 133, col 2, first full paragraph). Colcher et al. teaches that antibodies may be humanized (page 134, col 2, last paragraph). Colcher et al. also disclose that antibodies may be antibody fragments, including single chain (page 135-37). 
It would have been obvious to the person of ordinary skill in the art at the time the invention was made to modify the encoded anti-TL1A antibody of the ‘954 patent claims by generating the types of antibodies (i.e., humanized, fragments, IgG1, IgG2, etc.) as taught by Mix et al. and Colcher et al. The person of ordinary skill in the art would have been motivated to make those modifications to obtain high quantities of pure antibodies of one defined specificity with optimal functionality (Mix et al., page V/13, column 1, last paragraph; page V/11, Table 1) and because humanized and chimeric antibodies reduce the immunogenicity of administered immunoglobulin or antibody fragments (Colcher et al. page 133, column 1, last paragraph; page 134, column 2, last paragraph). The person of ordinary skill in the art reasonably would have expected success because antibodies with differing isotypes for specific functions (such as therapy or diagnostics), as well as humanized antibodies, antibody fragments, mouse/human chimeric antibodies, and single chain antibodies were already being generated and utilized in clinical and diagnostic applications at the time the invention was made.


4.	Claims 1-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 49-68 of copending Application No. 17/050,064 in view of Sambrook et al. (Molecular Cloning A Laboratory Manual, 2nd edition, Cold Spring Harbor, N.Y., 1989, pages 2.43-2.84), Jaye et al. (Nucl Acids Res 11(8): 2325-2355, 1983), Kloti, A. (U.S. Patent 6,399,857), Lewin, B. (Genes IV, Oxford: Oxford University Press, 1990; pages 118-120),  Arch et al. (US 2015/0132311; cited on the IDS of 15 December 2020), and Mix et al. (J Neurol 253 (Suppl 5): V/9-V/17, 2006). 
Claim 1 of the instant application, for example, is directed to a nucleic acid encoding an antibody, or antigen binding fragment that specifically binds to tumor necrosis factor-like ligand 1A (TL1A) polypeptide, wherein said antibody or antigen-binding fragment comprises:
(a) a HCDR1, a HCDR2, and a HCDR3, wherein (i) the HCDR1 comprises a first amino acid sequence of DTYMH of SEQ ID NO. 6; (ii) the HCDR2 comprises a second amino acid sequence of PASGH of SEQ ID NO. 7; and (iii) the HCDR3 comprises a third amino acid sequence of SGGLPD of SEQ ID NO. 8; and 
(b) a LCDR1, a LCDR2, and a LCDR3, wherein (i) the LCDR1 comprises a fourth amino acid sequence of ASSSVSYMY of SEQ ID NO. 14; (ii) the LCDR2 comprises a fifth amino acid sequence of ATSNLAS of SEQ ID NO. 15; and (iii) the LCDR3 comprises a sixth amino acid sequence of GNPRT of SEQ ID NO. 16.
Claims 7-9 of the instant application recite a vector comprising the nucleic acid sequence. Claims 10 and 11 recite host cells.
Meanwhile, claim 49 of the ‘064 application recites a method of treating an inflammatory disease in a subject, comprising administering to the subject a composition comprising an antibody that binds to TL1A, comprising a heavy chain variable region comprising: (a) a HCDR1 comprising the amino acid sequence set forth by SEQ ID NO: 553; (b) a HCDR2 comprising an amino acid sequence set forth by any one of SEQ ID NOs: 554 to 564 or 574 to 577; and (c) a HCDR3 comprising an amino acid sequence set forth by any one of SEQ ID NOs: 565 to 568 or 579 to 581; and a light chain variable region comprising: (d) a LCDR1 comprising an amino acid sequence set forth by any one of SEQ ID NOs: 569 or 570; (e) a LCDR2 comprising the amino acid sequence set forth by SEQ ID NO: 488; and (f) a LCDR3 comprising the amino acid sequence set forth by SEQ ID NO: 572.
It is noted that the anti-TL1A antibody heavy chain and light chain HCDR and LCDR sequences recited in the claims of the ‘064 application comprise the encoded heavy chain and light chain HCDR and LCDR sequences recited in the claims of the instant application. For example, the amino acid sequence of SEQ ID NO: 553 from the ‘064 application claims is GFDIQDTYMH (with the underlined sequence being the CDR amino acid sequence of SEQ ID NO: 6 from the instant claims).  See also the detailed explanation for the remaining sequences set forth in the analysis for the ‘954 patent, under #3, directly above.
Claims 2 and 3 of the instant application and claims 58 and 64 of the ‘064 application recite that the antibody is humanized.  Claim 2 of the instant application and claims 69 and 65 of the ‘064 application recite that the antibody is Fab, F(ab)2, a single domain antibody, or a single chain variable fragment (scFv).
Although the claims of the ‘064 application are directed to the administration of an anti-TL1A antibody comprising HCDR and LCDR amino acid sequences that comprise the CDR sequences of SEQ ID NOs :6-8 and 14-16 of the instant claims (and the instant claims are directed to nucleic acids encoding such), the nucleic acid sequences that encode the antibody amino acid sequences of the ‘064 claims can be determined and isolated by conventional methodologies known to one of skill in the art in view of the methods taught by Sambrook et al. (Molecular Cloning A Laboratory Manual, 2nd edition, Cold Spring Harbor, N.Y., 1989, pages 2.43-2.84) and Jaye et al. (Nucl Acids Res 11(8): 2325-2355, 1983).  One skilled in the art can also use commercially available computer software to translate the polypeptide sequences of the ‘064 claims to nucleic acid sequences (see for example, U.S. Patent 6,399,857; column 6, lines 50-57).  There are sets of three nucleotides that make up a codon, many amino acids are specified by more than one codon (degeneracy of the code), and 61 of the 64 possible combinations of three bases are used to code for specific amino acids (the other three code for stop signals) (see Lewin, B. Genes IV, Oxford: Oxford University Press, 1990; pages 118-120, Figure 7.7).  
Arch et al. teach that TL1A antibodies or antigen-binding fragments thereof can be produced by any suitable method known in the art, such as direct protein synthesis or constructing DNA sequences that encode the polypeptide sequences and then expressing those sequences in a suitable transformed host via a vector (page 57, [0823-0824]) through page 58 [0825-0831]).  Arch et al. disclose suitable vectors include expression and recombinant vectors (page 58, [0827-0828]).
Additionally, the claims of the ‘064 patent application do not recite that the encoded antibody or antigen binding portion thereof is an immunoglobulin G, such as IgG1 and IgG2.
Mix et al. review how to produce monoclonal antibodies (page V/11, column 2 through page V/13 column 1). Mix et al. teach that the basic structure of immunoglobulins comprises four polypeptide chains (two L and two H chain) (page V/10, column 2, 1st full paragraph; page V/11, Table 1). Mix et al. state that in humans, the L chains contain one variable and one constant region (domain), whereas the H chains are composed of three (IgG, IgA, IgD) or four (IgM and IgE) constant regions (page V/10, column 2, 1st full paragraph). Mix et al. teach that IgG comprises four subclasses: IgG1, IgG2, IgG3, and IgG4 (page V/10, column 2, 2nd full paragraph). Mix et al. teach that the various IgG isotypes have differing functions (see page V/11; Table 1). For example, Mix et al. discloses that the IgG1 and IgG2 isotypes have a high serum concentration and a long serum half-life (21 days) while IgG4 is not involved in sensitization for killing by NK cells or sensitization of mast cells and basophils (page V/11, Table 1). 
Thus, it would have been obvious to the person of ordinary skill in the art at the time the invention was made to modify the administered anti-TL1A antibodies of the ‘064 claims by isolating the nucleic acids encoding such and expressing/producing the antibodies using recombinant expression vectors and host cells, as taught by Sambrook, Jaye et al., Kloti et al., Lewin, and Arch et al., as well as generating an encoded antibody with an IgG isotype as taught by Mix et al. The person of ordinary skill in the art would have been motivated to make those modifications (i) because the antibodies of the ‘064 application are optimized neutralizing anti-TL1A antibodies and TL1A is a pro-inflammatory cytokine involved in the pathogenesis of autoimmune diseases, such as inflammatory bowel disease (IBD) (see ‘064 specification, page 2, [0005-0006]; page 22, [0047]); and (ii) to obtain high quantities of pure antibodies of one defined specificity with optimal functionality (see Mix et al., page V/13, column 1, last paragraph; page V/11, Table 1). The person of ordinary skill in the art reasonably would have expected success because the generation and isolation of nucleic acids via reverse genetics, as taught by Sambrook and Jaye et al., was already being performed at the time the invention was made.  The skilled artisan also reasonably would have expected success because antibodies with differing isotypes for specific functions, such as therapy or diagnostics, were already being generated and utilized at the time the invention was made. There are a limited number of methods to do such and thus, the person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to anticipated success, it is likely not the product of innovation but of ordinary skill and common sense (see KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)).
This is a provisional nonstatutory double patenting rejection.

5.	Claims 1-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-42 of copending Application No. 17/682,922 in view of Sambrook et al. (Molecular Cloning A Laboratory Manual, 2nd edition, Cold Spring Harbor, N.Y., 1989, pages 2.43-2.84), Jaye et al. (Nucl Acids Res 11(8): 2325-2355, 1983), Kloti, A. (U.S. Patent 6,399,857), Lewin, B. (Genes IV, Oxford: Oxford University Press, 1990; pages 118-120), Arch et al. (US 2015/0132311; cited on the IDS of 15 December 2020), and Mix et al. (J Neurol 253 (Suppl 5): V/9-V/17, 2006). 
Claim 1 of the instant application, for example, is directed to a nucleic acid encoding an antibody, or antigen binding fragment that specifically binds to tumor necrosis factor-like ligand 1A (TL1A) polypeptide, wherein said antibody or antigen-binding fragment comprises:
(a) a HCDR1, a HCDR2, and a HCDR3, wherein (i) the HCDR1 comprises a first amino acid sequence of DTYMH of SEQ ID NO. 6; (ii) the HCDR2 comprises a second amino acid sequence of PASGH of SEQ ID NO. 7; and (iii) the HCDR3 comprises a third amino acid sequence of SGGLPD of SEQ ID NO. 8; and 
(b) a LCDR1, a LCDR2, and a LCDR3, wherein (i) the LCDR1 comprises a fourth amino acid sequence of ASSSVSYMY of SEQ ID NO. 14; (ii) the LCDR2 comprises a fifth amino acid sequence of ATSNLAS of SEQ ID NO. 15; and (iii) the LCDR3 comprises a sixth amino acid sequence of GNPRT of SEQ ID NO. 16.
Claims 2 and 3 of the instant application recite that the antibody or antigen-binding fragment is humanized. Claims 4-6 recite that the antibody or antigen-binding fragment is an immunoglobulin G. Claims 7-9 of the instant application recite a vector comprising the nucleic acid sequence. Claims 10 and 11 recite host cells.
Meanwhile, claim 21 of the ‘922 application recites an antibody or antigen binding fragment thereof that binds to TL1A, wherein the antibody or antigen binding fragment thereof comprises: (a) a heavy chain variable region comprising an amino acid sequence at least 96% identical to SEQ ID NO: 104 and (b) a light chain variable region comprising an amino acid sequence at least 96% identical to SEQ ID NO: 201.  Claim 30 of the ‘922 application recites an antibody or antigen binding fragment thereof that binds to TL1A, wherein the antibody or antigen binding fragment thereof comprises: (a) a heavy chain variable region comprising an amino acid sequence at least 96% identical to SEQ ID NO: 505 and (b) a light chain variable region comprising an amino acid sequence at least 96% identical to SEQ ID NO: 514.  Claims 24 and 33 recite that the heavy chain variable region HCDR1, HCDR2, and HCDR3 comprise the amino acid sequences of SEQ ID NOs: 1, 2, and 6, respectively, and the light chain variable region LCDR1, LCDR2, and LCDR3 comprise the amino acid sequences of SEQ ID NOs: 10, 11, and 12, respectively.  
Claims 26 and 35 of the ‘922 application recite that the antibody is a humanized antibody.  Claims 27 and 36 recite that the antibody is IgG1. Claim 28 of the ‘922 application recites a polynucleotide encoding the antibody or antigen binding fragment.  Claims 39 and 40 of the ‘922 application recite a vector and host comprising the polynucleotide.
It is noted that the anti-TL1A antibody heavy chain and light chain HCDR and LCDR sequences recited in the claims of the ‘922 application comprise the encoded heavy chain and light chain HCDR and LCDR sequences recited in the claims of the instant application. For example, the VH amino acid sequence of SEQ ID NO: 104 from the ‘922 application comprises the HCDR1, HCDR2, and HCDR3 amino acid sequences of SEQ ID NOs: 6-8 from the instant claims (underlined and bolded below): 
QOVOELVQSGAEVKKPGASVKVSCKASGFDIQDTYMHWVKQRPGQGLEWMGRIDPASGHTKYDPKFQVRVTITRDTSTSTVYLELSSLRSEDTAVYYCARSGGLPDVWGQGTTVTVSS (SEQ ID NO: 104)

Similarly, the VL amino acid sequence of SEQ ID NO: 201 from the ‘922 application comprises the HCDR1, HCDR2, and HCDR3 amino acid sequences of SEQ ID NOs: 14-16 from the instant claims (underlined and bolded below):
EIVLTQSPGTLSLSPGERATLSCRASSSVSYMYWYQQKPGQAPRPLIYATSNLASGIPDRFSGSGSGTDFTLTISRLEPEDFAVYYCQQWEGNPRTFGGGTKLEIK

The heavy chain amino acid sequence of SEQ ID NO: 505 as recited in the claims of the ‘922 application comprises the three HCDRs of SEQ ID NOs: 6-8 of the instant claims.  The light chain amino acid sequence of SEQ ID NO: 514 as recited in the claims of the ‘922 application comprises the three LCDRs of SEQ ID NOs: 14-16 of the instant claims. The heavy and light chain variable region CDRs recited in the claims of the ‘922 application also comprise the CDRs of SEQ ID NOs: 6-8 and 14-16 of the instant claims (underlined and bolded below):

HCDR1 (SEQ ID NO: 1 of ‘922) 	GFDIQDTYMH
HCDR2 (SEQ ID NO: 2 of ‘922) 	RIDPASGHTKYDPKFQV
HCDR3 (SEQ ID NO: 6 of ‘922) 	SGGLPDV
LCDR1 (SEQ ID NO: 10 of ‘922) 	RASSSVSYMY
LCDR2 (SEQ ID NO: 11 of ‘922) 	ATSNLAS
LCDR3 (SEQ ID NO: 12 of ‘922) 	QQWEGNPRT

It is noted that although claims 21-37 and 42 of the ‘922 application are directed an anti-TL1A antibody comprising HCDR and LCDR amino acid sequences that comprise the CDR sequences of SEQ ID NOs :6-8 and 14-16 of the instant claims (and the instant claims are directed to nucleic acids encoding such), the nucleic acid sequences that encode the antibody amino acid sequences of the ‘922 claims can be determined and isolated by conventional methodologies known to one of skill in the art in view of the methods taught by Sambrook et al. (Molecular Cloning A Laboratory Manual, 2nd edition, Cold Spring Harbor, N.Y., 1989, pages 2.43-2.84) and Jaye et al. (Nucl Acids Res 11(8): 2325-2355, 1983).  One skilled in the art can also use commercially available computer software to translate the polypeptide sequences of the ‘064 claims to nucleic acid sequences (see for example, U.S. Patent 6,399,857; column 6, lines 50-57).  There are sets of three nucleotides that make up a codon, many amino acids are specified by more than one codon (degeneracy of the code), and 61 of the 64 possible combinations of three bases are used to code for specific amino acids (the other three code for stop signals) (see Lewin, B. Genes IV, Oxford: Oxford University Press, 1990; pages 118-120, Figure 7.7).  
Arch et al. teach that TL1A antibodies or antigen-binding fragments thereof can be produced by any suitable method known in the art, such as direct protein synthesis or constructing DNA sequences that encode the polypeptide sequences and then expressing those sequences in a suitable transformed host via a vector (page 57, [0823-0824]) through page 58 [0825-0831]).  Arch et al. disclose suitable vectors include expression and recombinant vectors (page 58, [0827-0828]).
Additionally, the claims of the ‘922 patent application do not recite that the encoded antibody or antigen binding portion thereof is an immunoglobulin G, such as IgG1 and IgG2.
Mix et al. review how to produce monoclonal antibodies (page V/11, column 2 through page V/13 column 1). Mix et al. teach that the basic structure of immunoglobulins comprises four polypeptide chains (two L and two H chain) (page V/10, column 2, 1st full paragraph; page V/11, Table 1). Mix et al. state that in humans, the L chains contain one variable and one constant region (domain), whereas the H chains are composed of three (IgG, IgA, IgD) or four (IgM and IgE) constant regions (page V/10, column 2, 1st full paragraph). Mix et al. teach that IgG comprises four subclasses: IgG1, IgG2, IgG3, and IgG4 (page V/10, column 2, 2nd full paragraph). Mix et al. teach that the various IgG isotypes have differing functions (see page V/11; Table 1). For example, Mix et al. discloses that the IgG1 and IgG2 isotypes have a high serum concentration and a long serum half-life (21 days) while IgG4 is not involved in sensitization for killing by NK cells or sensitization of mast cells and basophils (page V/11, Table 1). 
Thus, it would have been obvious to the person of ordinary skill in the art at the time the invention was made to modify the anti-TL1A antibodies of the ‘922 claims by isolating the nucleic acids encoding such and expressing/producing the antibodies using recombinant expression vectors and host cells, as taught by Sambrook, Jaye et al., Kloti et al., Lewin, and Arch et al., as well as generating an encoded antibody with an IgG isotype as taught by Mix et al. The person of ordinary skill in the art would have been motivated to make those modifications (i) because the antibodies of the ‘922 application are optimized neutralizing anti-TL1A antibodies and TL1A is a pro-inflammatory cytokine involved in the pathogenesis of autoimmune diseases, such as inflammatory bowel disease (IBD) (see ‘922 specification, page 2, [0005-0006]; pages 34-35, [00106]); and (ii) to obtain high quantities of pure antibodies of one defined specificity with optimal functionality (see Mix et al., page V/13, column 1, last paragraph; page V/11, Table 1). The person of ordinary skill in the art reasonably would have expected success because the generation and isolation of nucleic acids via reverse genetics, as taught by Sambrook and Jaye et al., was already being performed at the time the invention was made.  The skilled artisan also reasonably would have expected success because antibodies with differing isotypes for specific functions, such as therapy or diagnostics, were already being generated and utilized at the time the invention was made. There are a limited number of methods to do such and thus, the person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to anticipated success, it is likely not the product of innovation but of ordinary skill and common sense (see KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)).
This is a provisional nonstatutory double patenting rejection.


6.	Claims 1-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/931,049, Mix et al. (J Neurol 253 (Suppl 5): V/9-V/17, 2006), and Colcher et al. (Q J Nucl Med 43(2): 132-139, 1999). 
Claim 1 of the instant application, for example, is directed to a nucleic acid encoding an antibody, or antigen binding fragment that specifically binds to tumor necrosis factor-like ligand 1A (TL1A) polypeptide, wherein said antibody or antigen-binding fragment comprises:
(a) a HCDR1, a HCDR2, and a HCDR3, wherein (i) the HCDR1 comprises a first amino acid sequence of DTYMH of SEQ ID NO. 6; (ii) the HCDR2 comprises a second amino acid sequence of PASGH of SEQ ID NO. 7; and (iii) the HCDR3 comprises a third amino acid sequence of SGGLPD of SEQ ID NO. 8; and 
(b) a LCDR1, a LCDR2, and a LCDR3, wherein (i) the LCDR1 comprises a fourth amino acid sequence of ASSSVSYMY of SEQ ID NO. 14; (ii) the LCDR2 comprises a fifth amino acid sequence of ATSNLAS of SEQ ID NO. 15; and (iii) the LCDR3 comprises a sixth amino acid sequence of GNPRT of SEQ ID NO. 16.
Meanwhile, claim 1 of the ‘049 application, for example, recites a nucleic acid encoding an antibody or antigen binding fragment thereof that binds to tumor necrosis factor-like protein 1A (TL1A), wherein the nucleic acid comprises:
a nucleic acid sequence encoding a heavy chain variable region comprising (a) a nucleic acid encoding a HCDR1 comprising the amino acid sequence set forth by SEQ ID NO: 553; (b) a nucleic acid encoding a HCDR2 comprising an amino acid sequence set forth by any one of SEQ ID NOs: 554 to 564 or 574 to 577; and (c) a nucleic acid encoding a HCDR3 comprising an amino acid sequence set forth by any one of SEQ ID NOs: 565 to 568 or 579 to 581; and 
a nucleic acid encoding a light chain variable region comprising: (a) a nucleic acid encoding a LCDR1 comprising an amino acid sequence set forth by any one of SEQ ID NOs: 569 or 570; (b) a nucleic acid encoding a LCDR2 comprising the amino acid sequence set forth by SEQ ID NO: 488; and (c) a nucleic acid encoding a LCDR3 comprising the amino acid sequence set forth by SEQ ID NO: 572.  
It is noted that the encoded heavy chain and light chain HCDR and LCDR sequences recited in the claims of the ‘049 application comprise the encoded heavy chain and light chain HCDR and LCDR sequences recited in the claims of the instant application. For example, the amino acid sequence of SEQ ID NO: 553 from the ‘049 application is GFDIQDTYMH (with the underlined sequence being the CDR amino acid sequence of SEQ ID NO: 6 from the instant claims).  See also the detailed explanation for the remaining sequences set forth in the analysis for the ‘954 patent, under #3, above.
Furthermore, claims 7-9 of the instant application and claims 8-10 and 14-16 of the ‘049 application recite vectors comprising the nucleic acid encoding the anti-TL1A antibody. Instant claims 10-11 and claims 11 and 17 of the ‘049 application recite a host cell comprising the nucleic acid and vector. 
The claims of the ‘049 application do not recite that the encoded antibody or antigen binding portion thereof is a humanized antibody or that it is an immunoglobulin G, such as IgG1 and IgG2.
Mix et al. review how to produce monoclonal antibodies (page V/11, column 2 through page V/13 column 1). Mix et al. teach that the basic structure of immunoglobulins comprises four polypeptide chains (two L and two H chain) (page V/10, column 2, 1st full paragraph; page V/11, Table 1). Mix et al. state that in humans, the L chains contain one variable and one constant region (domain), whereas the H chains are composed of three (IgG, IgA, IgD) or four (IgM and IgE) constant regions (page V/10, column 2, 1st full paragraph). Mix et al. teach that IgG comprises four subclasses: IgG1, IgG2, IgG3, and IgG4 (page V/10, column 2, 2nd full paragraph). Mix et al. teach that the various IgG isotypes have differing functions (see page V/11; Table 1). For example, Mix et al. discloses that the IgG1 and IgG2 isotypes have a high serum concentration and a long serum half-life (21 days) while IgG4 is not involved in sensitization for killing by NK cells or sensitization of mast cells and basophils (page V/11, Table 1).
Colcher et al. disclose that antibody molecules can be engineered to modify functional domains such as antigen-binding sites and/or effector functions. Colcher et al. teach that researchers have used genetic engineering to create chimeric antibodies by joining the variable regions of mouse antibody to the constant regions of human immunoglobulin (page 133, col 1, 3rd full paragraph). Colcher et al. also teach that human IgG1 or IgG3 constant regions would be the regions of choice for chimeric antibodies intended for use in antigen-dependent cytotoxicity and complement-dependent cytotoxicity (page 133, col 2, first full paragraph). Colcher et al. disclose that if the antibody is required for specific binding, IgG2 or IgG4 constant regions would be appropriate (page 133, col 2, first full paragraph). Colcher et al. teaches that antibodies may be humanized (page 134, col 2, last paragraph). Colcher et al. also disclose that antibodies may be antibody fragments, including single chain (page 135-37). 
It would have been obvious to the person of ordinary skill in the art at the time the invention was made to modify the encoded anti-TL1A antibody of the ‘049 claims by generating the types of antibodies (i.e., humanized, fragments, IgG1, IgG2, etc.) as taught by Mix et al. and Colcher et al. The person of ordinary skill in the art would have been motivated to make those modifications to obtain high quantities of pure antibodies of one defined specificity with optimal functionality (Mix et al., page V/13, column 1, last paragraph; page V/11, Table 1) and because humanized and chimeric antibodies reduce the immunogenicity of administered immunoglobulin or antibody fragments (Colcher et al. page 133, column 1, last paragraph; page 134, column 2, last paragraph). The person of ordinary skill in the art reasonably would have expected success because antibodies with differing isotypes for specific functions (such as therapy or diagnostics), as well as humanized antibodies, antibody fragments, mouse/human chimeric antibodies, and single chain antibodies were already being generated and utilized in clinical and diagnostic applications at the time the invention was made.
This is a provisional nonstatutory double patenting rejection.


Conclusion
No claims are allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIDGET E BUNNER whose telephone number is (571)272-0881. The examiner can normally be reached Monday-Friday 9:00 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on (571) 272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





BEB
Art Unit 1647
22 September 2022

/BRIDGET E BUNNER/Primary Examiner, Art Unit 1647